DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/479,843 filed on April 29, 2022.  Claims 22, 27, 28, 36 to 39, 42 to 47, 50, 53, and 56 are currently pending with the application.

Claim Objections
Claims 50, 53, and 56 are objected to because of the following informalities:  
Claim 50 reads “are generated base on…”, in line 3, which appears to contain a typographical error, and that should read “are generated based on…”.  Same rationale applies to claims 53 and 56.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 27, 28, 36 to 39, 42 to 47, 50, 53, and 56  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 22, 39, and 47 recite cloning an original data set without violating the security constraint of the customer-specific data from the original data set, and reconstructing the original data set from the data to generate a reconstructed data set based on the Eckart-Young statistical parameters, the maximum vector, and the minimum vector without referencing, or otherwise accessing, the customer-specific information from the original data set, thereby obtaining the reconstructed data set without violating the security constraint of the customer-specific information from the original data set, where the statistical information includes a data matrix approximating the customer-specific information from the original data set based on the Eckart-Young theorem and includes Eckart-Young statistical parameters corresponding to the Eckart-Young theorem, the statistical information further comprises a maximum vector including corresponding maximum values of categories of the original data set and a minimum vector including corresponding minimum values of the categories of the original data set, the reconstructing comprising: constructing an approximated matrix based on the Eckart-Young statistical parameters; and adjusting the approximated matrix to generate an adjusted matrix of the reconstructed data set based on the maximum vector and the minimum vector, the adjusting comprising: generating a diagonal matrix based on a difference vector between the maximum vector and the minimum vector; generating a transpose of the minimum vector; and generating the adjusted matrix based on the approximated matrix, the diagonal matrix, and a product of an n*1 vector and the transpose of the minimum vector
The claims recite mathematical calculations that are used to generate a cloned data set, and a matrix to reconstruct a data set, using a data matrix and statistical properties of an original data set, based on the Eckart-Young statistical parameters, where the statistical information also includes maximum vector, and minimum vector.  The constructing, adjusting and generating limitations are further elaborating on the mathematical operations being performed to generate the cloned data set, and therefore, are part of the mathematical calculations. Thus, the claims recite a mathematical concept. If a claim limitation, under its broadest reasonable interpretation in light of the specification encompasses a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “one or more electronic data processors of a third-party device”, “receiving statistical information of an original data set from a data provider, “the original data set including customer-specific information that is subject to a security constraint prohibiting dissemination of the customer-specific information to the third-party device, the statistical information excluding the customer-specific information of the original data set”, and “transmitting the reconstructed data set to a device running an application that is configured to operate within the original data set”, “the transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set”.  The one or more electronic data processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitations “receiving statistical information of an original data set from a data provider” and “transmitting the reconstructed data set to a device running an application that is configured to operate within the original data set”, amount to no more than data-gathering steps which are considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “the original data set including customer-specific information that is subject to a security constraint prohibiting dissemination of the customer-specific information to the third-party device, the statistical information excluding the customer-specific information of the original data set” is specifying the target of the data gathering and manipulation, and amounts to tying the application of the judicial exception to a field of use, as limiting the abstract idea to data related to customer and personal specific information that has security constraints, because limiting application of the abstract idea to customer-specific information is simply an attempt to limit the use of the abstract idea to a particular technological environment.  The limitation “wherein transmitting the reconstructed data set to the application prompts the application to generate a result based on the reconstructed data set”, is equivalent to merely saying “applying it”, since it is recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and amounts to no more than instructions to implement the abstract idea on a general purpose computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  The claims are not patent eligible.
Claim 27 is dependent on claim 22 and includes all the limitations of claim 22,  Therefore, claim 27 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein transmitting the reconstructed data set to the device prompts the device to determine a performance level of the application, that is configured to operate within the original data set, based on the reconstructed data set”, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer.  The transmitting step, as mentioned above, amounts to mere data-gathering, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, does not amount to significantly more than the abstract idea.
Claim 28 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 28 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein transmitting the reconstructed data set to the device prompts the device to detect an error of the application, that is configured to operate within the original data set, based on the reconstructed data set”, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer.  The transmitting step, as mentioned above, amounts to mere data-gathering, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, does not amount to significantly more than the abstract idea.
Claim 36 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 36 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein transmitting the reconstructed data set to the device prompts the device to debug the application, that is configured to operate within the original data set, based on the reconstructed data set”, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer.  The transmitting step, as mentioned above, amounts to mere data-gathering, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, does not amount to significantly more than the abstract idea.
Claim 37 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 37 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “wherein the Eckart-Young statistical parameters are further used to normalize the reconstructed data set”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 38 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 38 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “normalizing, by the one or more electronic data processors, the reconstructed data set according to data entry requirements of corresponding data entries of the original data set, wherein each row of the reconstructed data set represents a reconstructed data sample and each column of the reconstructed data set represents a reconstructed data entry corresponding to an entry category, and wherein normalizing the reconstructed data set adjusts the columns of the reconstructed data set based on data entry requirements of the corresponding data entries of the original data set”, which further elaborates on the abstract idea of mathematical calculations, and therefore, does not amount to significantly more.
Claim 50 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 50 recites the same abstract idea of claim 22.  The claim recites the additional limitation of “the Eckart-Young statistical parameters are generated based on orthonormal matrices and the diagonal matrix, wherein the orthonormal matrices and the diagonal matrix are generated base on a normalized matrix, and wherein the normalized matrix is generated based on the maximum vector and the minimum vector”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 42 to 46, 50, 53, and 56 since they recite similar limitations.
Claims 22, 27, 28, 36 to 39, 42 to 47, 50, 53, and 56 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
	The following is in response to Applicant’s arguments filed on April 29, 2022.  Applicant’s arguments have been respectfully and fully considered.

Claim Rejections - 35 USC § 101
Applicant’s arguments have been respectfully and carefully considered, but are not persuasive.

	In regards to claim 22, Applicant argues that “the claimed technique is a technical solution necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of data security”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the claims, as presently presented, involve a general purpose computer performing routine and conventional functions, and do not appear to be rooted in computer technology to solve a problem specifically arising in some aspect of computer technology.  It is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without significantly more, is insufficient to render a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method.  Additionally, the Applicant has not demonstrated that a special purpose machine is required to carry out the claimed invention.  A special purpose processor involves more than a processor only broadly applying the abstract idea and/or performing conventional functions.  Further, the claims are not viewed as rooted in technology since the methodology may be performed without the use of a computer.  The claims of the instant application are not directed to such an improvement in computers as tools, but to an independently abstract idea that use computers as a tool. 

	In regards to claim 22, Applicant argues that “under the Berkheimer Memo, the claimed technique was not well-understood, routine, or conventional under the Alice Step 2B analysis”, and more specifically, that “the Office Action does not provide any evidence, as required, to show that the rest of the claimed features were well understood, routine, or conventional”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that evidence has been provided for the additional elements that have been identified as insignificant extra-solution activities in the 101 rejections above.  The newly incorporated elements, including the constructing, adjusting, and generating limitations, have been determined to be part of the abstract idea, since they recite further mathematical calculations.  The additional elements identified in the rejections above and that under the Berkheimer Memo require evidence to be provided, are the elements identified as insignificant extra-solution activity, which include the data gathering steps.  For Applicant’s benefit, evidence has been copied below, as described in the rejections above.  Additionally, Examiner respectfully points out that the Berkheimer Memo does not require evidence to be provided for elements included in dependent claims that are determined to be further elaborating on the abstract idea, since they are part of the abstract idea.
	The insignificant extra-solution activities identified above, which include the data-gathering steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  The claims are directed to mathematical calculations, within the “Mathematical Concepts” grouping of abstract ideas.  Therefore, 101 Rejections are hereby sustained.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been respectfully and carefully considered.  In view of claim amendments, and Applicant’s arguments, 103 Rejections are hereby withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169